 Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.105 Filed 12/01/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DAVID STREETY,
                       Plaintiff,
                                                       Case No. 2:20-cv-92
v.
                                                       Honorable Janet T. Neff
DANIEL C. GRAND et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Richard A. Handlon Correctional Facility (MTU) in Ionia, Ionia County, Michigan.

The events about which he complains, however, occurred at the Alger Correctional Facility (LMF)
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.106 Filed 12/01/20 Page 2 of 18




in Munising, Alger County, Michigan; the Kinross Correctional Facility (KCF) in Kincheloe,

Chippewa County; and the Chippewa Correctional Facility (URF), also in Kincheloe.

               Plaintiff sues Michigan Assistant Attorney General Daniel C. Grand and MDOC

Director Heidi Washington. Plaintiff also sues the following LMF employees: Warden Catherine

Bauman; Security Classification Committee member G. Schram; Assistant Sergeant Unknown

Perry; PCs E. Hoover and R. Masters; Assistant Resident Unit Manager T. Salo; Corrections

Officer D. Robinson; Health Care staff member Freddy Moores; and Jeff Contraras. Plaintiff

further sues KCF Sergeant Moran. Plaintiff also sues URF Warden Connie Horton and MDOC

Hearing Officer Unknown O’Brien.

               Plaintiff appears to have legimitately feared for his safety when MDOC returned

him to KCF where he had previously helped prosecutors investigate and ultimately prosecute at

least one employee. Plaintiff alleges that on May 24, 2018, MDOC transferred him to KCF.

Plaintiff asserts that when he was previously incarcerated at KCF, he wore a wire and aided the

State’s prosecution of KCF personnel. Plaintiff has attached documents to the complaint from the

Michigan Department of the Attorney General and other sources, which appear to support these

assertions. Plaintiff has further attached documents alleging that his contributions to the State’s

investigation and prosecution may have also affected other prisoners who were incarcerated at

KCF at the time. Plaintiff contends, therefore, that his transfer to KCF threatened his safety.

               Upon arrival at KCF, prison staff asked for Plaintiff’s name to confirm his identify,

but Plaintiff refused. Plaintiff informed KCF staff that he was afraid for his safety at that facility

and that MDOC allegedly should not have transferred him to KCF. Because Plaintiff refused to

comply with the instructions, Defendant Moran reported Plaintiff for misconduct. Before Plaintiff

was reviewed for the misconduct a week later, MDOC apparently transferred him to nearby URF.



                                                  2
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.107 Filed 12/01/20 Page 3 of 18




Defendant O’Brien found Plaintiff guilty of the Class I misconduct, determining that Plaintiff

intentionally refused to comply with Moran’s order and that complying with the order would not

have caused Plaintiff physical harm.        O’Brien imposed a sanction of 10 days in punitive

segregation.

                Soon thereafter, while Plaintiff was still assigned to punitive segregation, MDOC

transferred him to LMF. Plaintiff alleges that, although LMF is not adjacent to either KCF or

URF, the geographical proximity to KCF continued to give him anxiety. He alleges that he feared

for his safety while at LMF.

                Less than two months after his arrival at LMF, Plaintiff alleges that on July 12,

2018, two other inmates followed him to his cell and attacked him. A verbal altercation between

Plaintiff and another prisoner began in the unit’s dayroom, and Plaintiff alleges that he attempted

to remove himself from the threat. He left the dayroom with at least one other inmate in pursuit.

Plaintiff asserts that he believed he would find safety in his cell because the officer station allegedly

should not have permitted the other inmate into that side of the unit. However, Plaintiff’s pursuer

gained access, followed Plaintiff into his cell, and attacked him. Plaintiff alleges that he partially

lost consciousness during the attack. When he regained consciousness, a second attacker had

joined. At least one of Plaintiff’s attackers allegedly referenced activity at KCF, but Plaintiff fails

to specify what activity his assailant referenced or whether the activity related to the investigation

involving Plaintiff.

                Plaintiff did not report the attack but instead requested medical care for his injuries

at the officer station. When Plaintiff arrived at the medical unit, Defendant Moore examined

Plaintiff’s injuries. Plaintiff alleges that Moore then left him, spoke with a corrections officer,

returned, and then instructed Plaintiff to go lock down.



                                                   3
 Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.108 Filed 12/01/20 Page 4 of 18




               Later that evening, Defendant Robinson reported Plaintiff for fighting, a Class I

misconduct. Defendant Perry reviewed the misconduct charge shortly thereafter and confined

Plaintiff to segregation pending further review. Although the body of the amended complaint fails

to provide further details, documents attached to the original complaint indicate that Plaintiff

apparently received a hearing and was reclassified to administrative segregation by Defendants

Salo and Schram. Plaintiff alleges that Salo and Schram, in addition to Defendants Bauman and

Masters, were responsible for him remaining in administrative segregation for 90 days.

               For relief, Plaintiff seeks compensatory and punitive damages.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.
                                                  4
 Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.109 Filed 12/01/20 Page 5 of 18




8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Defendant O’Brien

                Plaintiff’s only allegations referring to Defendant O’Brien involve O’Brien’s

conduct as an MDOC hearing officer who found Plaintiff guilty of misconduct. The Sixth Circuit,

recognizing that a Michigan hearings officer has adjudicatory functions spelled out by statute in

the nature of an administrative law judge, has held that hearings officers are entitled to absolute

judicial immunity from damages in relation to actions within the officer’s authority. Shelly v.

Johnson, 849 F.2d 228, 229 (6th Cir. 1988); Mich. Comp. Laws §§ 791.251-255. See also

Williams v. McGinnis, Nos. 02-1336, 02-1837, 2003 WL 245352, at *2 (6th Cir. Jan. 31, 2003)

(recognizing that Michigan’s prison hearings officers are entitled to absolute immunity);

Thompson v. Mich. Dep’t of Corr., No. 01-1943, 2002 WL 22011, at *1 (6th Cir. Jan. 2, 2002)

(same); Gribble v. Bass, No. 93-5413, 1993 WL 524022, at *2 (6th Cir. Dec. 16, 1993) (same).

Thus, Plaintiff’s claim fails against Defendant O’Brien because O’Brien is absolutely immune

from suit for damages under the circumstances of this case. Accordingly, Plaintiff fails to state a

claim against Defendant O’Brien.
                                                   5
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.110 Filed 12/01/20 Page 6 of 18




IV.    Defendants Hoover and Contraras

               Plaintiff identifies Defendants Hoover and Contraras as defendants to the action,

but Plaintiff has not alleged any conduct involving either Hoover or Contraras.

               It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). Where a

person is named as a defendant without an allegation of specific conduct, the complaint against

that defendant is subject to dismissal, even under the liberal construction afforded to pro se

complaints. See Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (dismissing

complaint where plaintiff failed to allege how any named defendant was involved in the violation

of his rights); Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing plaintiff’s

claims where the complaint did not allege with any degree of specificity which of the named

defendants were personally involved in or responsible for each alleged violation of rights); Griffin

v. Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring

allegations of personal involvement against each defendant); Rodriguez v. Jabe, No. 90-1010,

1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are

without a basis in law as the complaint is totally devoid of allegations as to them which would

suggest their involvement in the events leading to his injuries”).

               Because Plaintiff fails to even mention Defendants Hoover or Contraras in the body

of the complaint, his claims against them fall far short of the minimal pleading standards under

Fed. R. Civ. P. 8 (requiring “a short and plain statement of the claim showing that the pleader is

entitled to relief”). Accordingly, the complaint against Defendants Hoover and Contraras must be

dismissed.



                                                 6
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.111 Filed 12/01/20 Page 7 of 18




V.     Defendants Moran and Robinson

               Plaintiff’s complaint fares no better against Defendants Moran and Robinson.

Plaintiff asserts that Moran and Robinson issued him misconduct reports. Plaintiff does not dispute

the allegations in those misconduct reports. A claimed constitutional violation must be based upon

active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene

v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). Plaintiff has not alleged any unconstitutional conduct

by Moran or Robinson. Accordingly, the Court concludes that Plaintiff’s allegations fail to

sufficiently state a claim against them.

VI.    Defendants Washington, Horton, Bauman, Masters, and Perry

               Plaintiff fails to make specific factual allegations against Defendants Washington,

Horton, Bauman, Masters, and Perry, other than his claims that they, as wardens and other senior

prison officials, failed to conduct adequate investigations in response to his grievances or that they

upheld misconduct charges filed against Plaintiff by subordinates. He also arguably suggests that

they failed to supervise their subordinates.

               Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at

676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556

F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter, 532 F.3d at 575-76; Greene, 310 F.3d at 899. The acts of

one’s subordinates are not enough, nor can supervisory liability be based upon the mere failure to

act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888

(6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

                                                  7
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.112 Filed 12/01/20 Page 8 of 18




that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants

Washington, Horton, Bauman, Masters, and Perry engaged in any active unconstitutional behavior.

Accordingly, he fails to state a claim against them.

VII.   Defendant Grand

               Plaintiff presumably intends to allege an Eighth Amendment claim that Defendant

Grand, an assistant attorney general in the criminal division, failed to protect Plaintiff from harm

at URF, KCF, and LMF.

               As an initial matter, the Court concludes that Defendant Grand is not absolutely

immune from suit for the conduct Plaintiff alleges. The Supreme Court embraces a functional

approach to determining whether a prosecutor is entitled to absolute immunity. Kalina v. Fletcher,

522 U.S. 118, 127 (1997); Burns v. Reed, 500 U.S. 478, 486 (1991); Forrester v. White, 484 U.S.

219, 229 (1988); accord Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010); Lomaz v.

Hennosy, 151 F.3d 493, 497 (6th Cir. 1998). Under a functional analysis, a prosecutor is absolutely

immune when performing the traditional functions of an advocate. Kalina, 522 U.S. at 130;

Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir. 2003); Grant v. Hollenbach, 870 F.2d 1135,

1137 (6th Cir. 1989). The Supreme Court has held that a prosecutor is absolutely immune for the

initiation and pursuit of a criminal prosecution. Imbler v. Pachtman, 424 U.S. 409, 431 (1976);

Lomaz, 151 F.3d at 497. Acts which occur in the course of the prosecutor’s role as advocate are

entitled to protection of absolute immunity, in contrast to investigatory or administrative functions

that are normally performed by a detective or police officer. Buckley v. Fitzsimmons, 509 U.S.

259, 273, 276-78 (1993); Grant, 870 F.2d at 1137. In the Sixth Circuit, the focus of the inquiry is

how closely related the prosecutor’s conduct is to his role as an advocate intimately associated

with the judicial phase of the criminal process. Spurlock, 330 F.3d at 797; Ireland v. Tunis, 113
                                                 8
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.113 Filed 12/01/20 Page 9 of 18




F.3d 1435, 1443 (6th Cir. 1997). Obviously, Grand’s alleged conduct was not intimiately

associated with the judicial phase of the criminal process. Grand’s efforts to investigate and

respond to Plaintiff’s requests for transfer were investigatory or administrative in nature rather

than part of Grand’s role as an advocate. Thus, Defendant Grand is not entitled to immunity, and

the Court must determine whether Plaintiff has sufficiently alleged an Eighth Amendment claim

against him.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)



                                                  9
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.114 Filed 12/01/20 Page 10 of 18




(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at

834; Helling, 509 U.S. at 35-37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               Even if the Court were to presume, without deciding, that Plaintiff’s allegations

satisfy the objective prong, his allegations clearly fail to satisfy the subjective prong. Defendant

Grand responded reasonably to the risk Plaintiff brought to his attention. In a letter from Grand to

Plaintiff that is attached to the original complaint, Grand indicated that he directed the supervising

agent in-charge to contact the MDOC on Plaintiff’s behalf. Grand found that MDOC was aware

of Plaintiff’s security needs. Grand further investigated and determined that Plaintiff did not face

a heightened risk at his facility because the target of the prosecution had been released from

MDOC’s custody. Moreover, within days of Plaintiff’s arrival at KCF, he was moved to URF,

and then shortly thereafter to LMF. Plaintiff does not dispute Grands’ statements. Therefore,

Plaintiff simply cannot demonstrate that Grand disregarded an excessive risk to Plaintiff’s safety.

Accordingly, the Court concludes that Plaintiff fails to sufficiently allege an Eighth Amendment

claim against Defendant Grand.



                                                 10
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.115 Filed 12/01/20 Page 11 of 18




VIII. Defendant Moores

               Plaintiff further claims that Defendant Moores disclosed his personal information

in violation of his right to privacy under the Fourteenth Amendment.

       Two types of interests have been identified by the Supreme Court as protected by
       the right to privacy that is rooted in the substantive due process protections of the
       Fourteenth Amendment. One is the interest in “independence in making certain
       kinds of important decisions,” Whalen v. Roe, 429 U.S. 589, 599-600 & n.26
       (1977) (noting that these decisions have been characterized as dealing with “matters
       relating to procreation, marriage, contraception, family relationships, and child
       rearing and education.” (quoting Paul v. Davis, 424 U.S. 693, 713 (1976)). The
       other type of privacy interest applicable to individuals is the “interest in avoiding
       disclosure of personal matters.” Id. at 599, 603-04 (recognizing that a statute
       requiring that the state be provided with a copy of certain drug prescriptions
       implicated the individual’s interest in nondisclosure, but upholding the law because
       the statute contained adequate security measures); Nixon v. Adm’r of Gen. Servs.,
       433 U.S. 425, 465 (1977) (assuming that President Nixon had a legitimate
       expectation of privacy in his private communications, but upholding a federal law
       that provided for the review and classification of presidential materials by
       professional archivists).

Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008). Plaintiff’s claim implicates the second

interest identified in Whalen, i.e. the “individual’s right to control the nature and extent of

information released about that individual,” which “has been coined an informational right to

privacy.” Bloch v. Ribar, 156 F.3d 673, 683 (6th Cir. 1998).

               In J.P. v. DeSanti, 653 F.2d 1080 (6th Cir. 1981), the Sixth Circuit reviewed the

Supreme Court’s opinions regarding the right to privacy, including Whalen, Nixon, and Paul, and

concluded that “the Constitution does not encompass a general right to nondisclosure of private

information.” Id. at 1087-90. The court declined to “recognize a general constitutional right to

have disclosure of private information measured against the need for disclosure,” reasoning that

“[t]he Framers . . . cannot have intended that the federal courts become involved in an inquiry

nearly as broad balancing almost every act of government . . . against its intrusion on a concept so

vague, undefinable, and all-encompassing as individual privacy.” Id. at 1089-90. Consequently,


                                                11
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.116 Filed 12/01/20 Page 12 of 18




the Sixth Circuit restricts the constitutional right to informational privacy to “those personal rights

that can be deemed ‘fundamental’ or ‘implicit in the concept of ordered liberty.’” Id. at 1090

(citations omitted). “Only after a fundamental right is identified should the court proceed to the

next step of the analysis – the balancing of the government’s interest in disseminating the

information against the individual’s interest in keeping the information private.” Lambert, 517

F.3d at 440.2

                  Applying these standards, the Sixth Circuit has repeatedly rejected claims asserting

a constitutional right to nondisclosure of personal information. See, e.g., Lee v. City of Columbus,

636 F.3d 245, 261 (6th Cir. 2011) (city’s requirement that employees returning from sick leave

disclose the nature of their illness to their immediate supervisors does not implicate a fundamental

right); Summe v. Kenton Cnty. Clerk’s Office, 604 F.3d 257, 270-71 (6th Cir. 2010) (county’s

release of medical record of deputy county clerk to citizen pursuant to open records request did

not implicate a right fundamental or implicit in the concept of ordered liberty so as to violate

constitutional right to privacy); Jenkins v. Rock Hill Local Sch. Dist., 513 F.3d 580, 591

(6th Cir. 2008) (school’s disclosure of information to Children Services not a violation of

plaintiff’s constitutional rights); Barber v. Overton, 496 F.3d 449, 455-57 (6th Cir. 2007) (release

of guards’ birth dates and social security numbers did not rise to constitutional level); Coleman v.

Martin, 63 F. App’x 791, 793 (6th Cir. 2003) (dissemination of prisoner’s mental health records

to parole board was not a constitutional violation); Jarvis v. Wellman, 52 F.3d 125, 126 (6th Cir.


2
  In contrast to the Sixth Circuit, other circuits hold that the disclosure of some kinds of personal information requires
the court to balance the government’s interests in disclosure against the individual’s interest in avoiding disclosure.
See, e.g., Barry v. New York, 712 F.2d 1554, 1559 (2d Cir. 1983); Fraternal Order of Police v. Philadelphia, 812 F.2d
105, 110 (3d Cir. 1987); Woodland v. Houston, 940 F.2d 134, 138 (5th Cir. 1991) (per curiam); In re Crawford, 194
F.3d 954, 959 (9th Cir. 1999). Although the Supreme Court recently contrasted the holding in DeSanti with the
approach taken in the foregoing opinions, the Court declined to clarify the scope of a constitutional right to
informational privacy. See NASA v. Nelson, 562 U.S. 134, 144-48 & n.9 (2011) (assuming, without deciding, that
such a right existed in that case).


                                                           12
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.117 Filed 12/01/20 Page 13 of 18




1995) (disclosure of rape victim’s medical records to an inmate did not violate her constitutional

privacy rights); DeSanti, 653 F.2d at 1091 (constitutional rights not violated by dissemination of

juvenile delinquents’ social histories to various state agencies). Indeed, the Sixth Circuit has

recognized an “informational-privacy interest of constitutional dimension” in only two instances:

(1) where the release of personal information could lead to bodily harm, as in Kallstrom v. City of

Columbus, 136 F.3d 1055, 1061 (6th Cir. 1998) (dissemination of undercover officers personnel

file to members of violent street gang some of whom officers testified against at trial); and (2)

where the information released was of a “sexual, personal, and humiliating nature,” as in Bloch,

156 F.3d at 684 (nonconsensual disclosure at press conference of details of plaintiff’s rape).

                In Lee, plaintiff challenged a city’s policy requiring its employees to disclose the

nature of their illness to their immediate supervisors after taking sick leave. 636 F.3d at 261. The

court noted that it had “not yet confronted circumstances involving the disclosure of medical

records that, in [its] view, are tantamount to the breach of a ‘fundamental liberty interest’ under

the Constitution.” Id. The court upheld the policy, reasoning that it did not “implicate the

preservation of life and personal security interests recognized in Kallstrom, or the interest in

shielding sexuality and choices about sex, protected in Bloch.” Id.

                Plaintiff appears to allege only that Defendant Moores, a health care employee,

informed other prison staff that Plaintiff had injuries suggesting that he had been in a physical

altercation. Obviously, Plaintiff has no fundamental liberty interest protecting the information that

he had injuries or that he had been in a fight with other prisoners. That information neither is

likely to lead to further bodily harm nor is it sexual or humiliating in nature. Thus, no fundamental

liberty interest is implicated.




                                                 13
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.118 Filed 12/01/20 Page 14 of 18




                 Moreover, even if the information that Plaintiff was involved in a prison fight

implicated a fundamental right, his claim would fail at the second step of the analysis: the

balancing of interests. See Lambert, 517 F.3d at 440. The government’s need to keep order and

maintain discipline in the prison outweighs Plaintiff’s privacy interest. See Hudson v. Palmer, 468

U.S. 517, 526-27 (1984) (concluding that prison administrators must “take all necessary steps to

ensure the safety” of prison personnel and visitors, and that they must take “reasonable measures

to guaranteee the safety of the inmates themselves”). At a minimum, Moores’ decision to allegedly

disclose Plaintiff’s involvement in a fight deserves a measure of deference because discipline and

institutional security were concerned. See Bell v. Wolfish, 441 U.S. 520, 547 (1979). Accordingly,

the Court concludes that Plaintiff has not sufficiently alleged facts to state a claim against

Defendant Moores.

IX.     Defendants Salo and Schram

                 Plaintiff’s only allegations involving Defendants Salo and Schram assert that they

kept him in administrative segregation for 90 days following the fighting misconduct.

                 As an initial matter, Plaintiff’s misconduct charge does not itself raise a due process

claim. The Sixth Circuit has examined Michigan statutory law, as it relates to the creation and

forfeiture of disciplinary credits1 for prisoners convicted of crimes occurring after April 1, 1987.

In Thomas v. Eby, 481 F.3d 434 (6th Cir. 2007), the court determined that loss of disciplinary

credits does not necessarily affect the duration of a prisoner’s sentence. Rather, it merely affects

parole eligibility, which remains discretionary with the parole board. Id. at 440. Building on this

ruling, in Nali v. Ekman, 355 F. App’x 909 (6th Cir. 2009), the court held that a misconduct citation




1
  For crimes committed after April 1, 1987, Michigan prisoners earn “disciplinary credits” under a statute that
abolished the former good-time system. Mich. Comp. Laws § 800.33(5).

                                                      14
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.119 Filed 12/01/20 Page 15 of 18




in the Michigan prison system does not affect a prisoner’s constitutionally protected liberty

interests, because it does not necessarily affect the length of confinement. 355 F. App’x at 912;

accord, Taylor v. Lantagne, 418 F. App’x 408, 412 (6th Cir. 2011); Wilson v. Rapelje, No. 09-

13030, 2010 WL 5491196, at * 4 (E.D. Mich. Nov. 24, 2010) (Report & Recommendation)

(holding that “plaintiff’s disciplinary hearing and major misconduct sanction does not implicate

the Fourteenth Amendment Due Process Clause”), adopted as judgment of court, 2011 WL

5491196 (Jan. 4, 2011). In the absence of a demonstrated liberty interest, Plaintiff has no due

process claim based on the loss of disciplinary credits. See Bell v. Anderson, 301 F. App’x 459,

461-62 (6th Cir. 2008).

               Further, Plaintiff does not have a constitutional right to a particular security level

or classification. The Supreme Court has held that a prisoner does not have a protected liberty

interest in the procedures affecting his classification and security because the resulting restraint

does not impose an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). In Rimmer-Bey v. Brown,

62 F.3d 789, 790-91(6th Cir. 1995), the Sixth Circuit applied the Sandin test to the claim of a

Michigan inmate that the mandatory language of the MDOC’s regulations created a liberty interest

that he receive notice and hearing before being placed in administrative segregation. The court

held that regardless of the mandatory language of the prison regulations, the inmate did not have

a liberty interest because his placement in administrative segregation did not constitute an atypical

and significant hardship within the context of his prison life. Id.; see also Mackey v. Dyke, 111

F.3d 460, 463 (6th Cir. 1997). Without a protected liberty interest, Plaintiff cannot successfully

claim that his due process rights were violated because, “[p]rocess is not an end in itself.” Olim v.

Wakinekona, 461 U.S. 238, 250 (1983).



                                                 15
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.120 Filed 12/01/20 Page 16 of 18




               Moreover, the Supreme Court repeatedly has held that a prisoner has no

constitutional right to be incarcerated in a particular facility or to be held in a specific security

classification. See Olim, 461 U.S. at 245; Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum

v. Fano, 427 U.S. 215, 228-29 (1976). The Sixth Circuit has followed the Supreme Court’s rulings

in a variety of security classification challenges. See, e.g., Harris v. Truesdell, 79 F. App’x 756,

759 (6th Cir. 2003) (holding that prisoner had no constitutional right to be held in a particular

prison or security classification); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same);

O’Quinn v. Brown, No. 92-2183, 1993 WL 80292, at *1 (6th Cir. Mar. 22, 1993) (prisoner failed

to state a due process or equal protection claim regarding his label as a “homosexual predator”

because he did not have a constitutional right to a particular security level or place of confinement).

               Because Plaintiff cannot raise a due process claim related to the misconduct charge

nor does he have a constitutional right to a particular security level or classification, he fails to

state a claim against Defendants Salo and Schram.

X.     Pending Motions

               Plaintiff has further filed motions for appointment of counsel (ECF No. 6) and for

discovery (ECF No. 7) that are currently pending before the Court.

       A.      Appointment of Counsel

               Indigent parties in civil cases have no constitutional right to a court-appointed

attorney. Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v.

Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court may, however, request an attorney to

serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at

604-05; see Mallard v. U.S. Dist. Court, 490 U.S. 296 (1989).

               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

                                                  16
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.121 Filed 12/01/20 Page 17 of 18




complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. Prior to reviewing

the merits of Plaintiff’s complaint, the Court carefully considered these factors and determined

that the assistance of counsel was not necessary to the proper presentation of Plaintiff’s position.

Thus, the Court will deny Plaintiff’s request for appointment of counsel.

       B.      Discovery

               Further, in light of the Court’s dismissal of the complaint on the merits, the Court

will deny Plaintiff’s motion for discovery as it is moot.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.




                                                 17
Case 2:20-cv-00092-JTN-MV ECF No. 9, PageID.122 Filed 12/01/20 Page 18 of 18




             This is a dismissal as described by 28 U.S.C. § 1915(g).

             An order and judgment consistent with this opinion will be entered.



Dated:   December 1, 2020                         /s/ Janet T. Neff
                                                  Janet T. Neff
                                                  United States District Judge




                                             18
